Citation Nr: 0302893	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harvey Roberts, Counsel


INTRODUCTION

The veteran had active service from February 1941 to March 
1947 and from June 1947 to June 1951

This appeal arises from a July 2000, rating decision of the 
Department of Veterans Affairs (VA), regional office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for prostate cancer.


REMAND

The veteran contends that he developed prostate cancer as a 
result of radiation exposure in service.  

The RO sought to obtain a radiation dose estimate from the 
Defense Department's Nuclear Threat Reduction Agency.  That 
agency responded by pointing out that the veteran had not 
engaged in a radiation risk activity as defined in 38 C.F.R. 
§ 3.309 (2002).

However, the provisions of 38 C.F.R. § 3.311 (2002) provide 
an alternate basis for service connection for radiogenic 
diseases.  That regulation provides that in all cases in 
which it is established that a radiogenic disease first 
became manifest after service, the disease is not subject to 
the presumptive periods provided in 38 C.F.R. §§ 3.307, 3.309 
(2002), and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the radiation dose or doses.  38 C.F.R. 
§ 3.311(a).  Prostate cancer is a radiogenic disease under 38 
C.F.R. § 3.311.  The disease first became manifest after 
service, is not subject to other regulatory presumptions, and 
the veteran contends that it is due to radiation exposure in 
service.

In cases based on radiation exposure in the occupation of 
Hiroshima and Nagasaki prior to July 1, 1946, the dose 
estimate will be requested from the Department of Defense, 
for other claims all available records will be forwarded to 
VA's Under Secretary for Health for preparation of a dose 
estimate.  The dose estimates have not yet been obtained in 
accordance with 38 C.F.R. § 3.311.

Development under 38 C.F.R. § 3.311 must be undertaken by the 
RO.  Chairman's Memorandum 01-02-01 (Jan. 29, 2002).

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain inservice 
radiation dose estimates from the Defense 
Department or Under Secretary for Health, 
as appropriate.

2.  If the Defense Department or Under 
Secretary for Health determines that the 
veteran was exposed to radiation in 
service, the RO should refer the claim to 
VA's Under Secretary for Benefits in 
accordance with 38 C.F.R. § 3.311(c).

After completion of the requested development, the case 
should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




